KbewiN, J.
The contention of counsel for respondent in support of the judgment below is based on secs. 4549 and 4550, Stats. Sec. 4549 makes it an offense for certain officers, including members of town or village boards, among other things, to reserve or acquire any pecuniary interest in any purchase or sale of .property or thing in action or in any contract, and provides a punishment by imprisonment in the county jail not more than one year or in the state prison not more than five years, or by fine not exceeding $500; and see. 4550 makes it an offense for any person mentioned in sec. 4549 to redeem, discount, or purchase any debt or demand in favor of any other person against any town, city, or village, or against any fund thereof below the true and full amount thereof, and provides a punishment therefor by imprisonment in the county jail not more than one year or by fine not exceeding $500.
It is the contention of the respondent and was so held by the court below, as we understand the record, that the transaction between the certificate owners and the appellant by which the appellant discounted the certificates was in violation of the statute and rendered the transaction void, hence appellant could not avail himself of the benefits of the contract of discount. It aj)pears from the record that the amount reported by the town to the county for bounties was the correct amount due, and that the amount paid by the county to the town was the amoiint lawfully due to the persons entitled to the bounty, and that the county paid no more than the amount due and certified to be due by the town.
It is also clear that the plaintiff’s claim upon the merits is based upon the theory that the statutes above referred to rendered the transaction of discount between the appellant and the owners of the certificates void. The statutes in question *101do not declare sucli a contract void, but provide a punishment for doing of the act. True, where the statute does not expressly declare the contract void, but prohibits, by penalty, the making thereof, courts in some cases have construed the statute as expressing a legislative purpose that such contracts shall be void and others that they shall not be. The subject is fully treated in Laun v. Pacific Mut. L. Ins. Co. 131 Wis. 555, 111 N. W. 660. It is considered that, applying the logic of that case to the statute in question, it should not be construed as rendering such contracts as we have here void. ,
Counsel for respondent also make the point that the certificates were not filed within twenty days as required by statute. They were, however, afterwards filed and considered, and we think properly. It is also claimed by respondent that the claim was barred because first filed with the county board without verification and disallowed and afterwards a proper claim was filed, duly verified, considered, and allowed. Obviously from the record the first claim was not considered because not verified, or disallowed for that reason, hence there was no bar. Meyer v. Outagamie Co. 134 Wis. 86, 114 N. W. 94. We are satisfied upon the undisputed facts in this case that no case was made by the plaintiff under the statutes referred to or otherwise. Laun v. Pacific Mut. L. Ins. Co. 131 Wis. 555, 111 N. W. 660; Trojanowski v. C. & N. W. R. Co. 163 Wis. 16, 157 N. W. 536.
By the Court. — The judgment below is reversed, and the causé remanded with instructions to dismiss the complaint.